Citation Nr: 1626636	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  12-14 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from January 1959 until November 1962. He served in the United States Army from May 1966 until January 1970. He received the Air Medal for his role flying combat helicopters in the Vietnam War. The Veteran also served in the Rhode Island National Guard from February 1971 until November 1997. 

This matter comes to the Board of Veterans' Appeals from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran had a video hearing in April 2016 before the undersigned Veterans Law Judge. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The evidence is in equipoise as to whether the Veteran's current hearing loss disability is related to service. 

2. The evidence is in equipoise as to whether the Veteran's current tinnitus disability is related to service. 






CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Impaired hearing, however, only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A. Bilateral Hearing Loss

Currently, as of March 2016, in a private audiogram, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
60
60
LEFT
45
50
55
70
75

The Veteran also had a 64% score in the right ear and an 88% score in the left ear on the Maryland CNC word discrimination test. Therefore, element (1) of service connection is met. 

The Veteran served as an electrician in the Air Force and as a helicopter pilot for the Army in the Vietnam War. During his one year in Vietnam, he accrued over 900 hours with flight missions that lasted 12 hours in duration. He reported that his hearing loss began at that time. Since there was noise exposure in service, element (2) of service connection is met. 

The evidence in regards to whether there is a nexus between in-service noise exposure and current hearing loss is in equipoise and therefore, element (3) of service connection is met. 

The VA examination noted in June 2010 that ""Although acoustic trauma has been conceded the configuration of veteran's hearing loss is not consistent with the effects of noise exposure and could be due to the normal aging process. The mild and moderate notch at 3000 and 4000 Hz in each ear could indicate some damage due to noise". 

There is competent evidence, however, of continuing high frequency hearing loss going back to at least 1988. The hearing tests during service were all done using the whisper voice test which the Veteran contends are insensitive to high frequency hearing loss. However, there are several audiograms beginning in 1988 that document hearing loss either close to or meeting VA requirements at the high frequencies. In February 1988, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
20
10
LEFT
15
5
5
30
30

In April 1988, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
20
10
LEFT
15
10
10
55
40

In February 1989, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
15
15
LEFT
15
5
10
45
40

Additionally, in December 1991, there was documented sensoneurinal hearing loss at 3000 Hz. 

The Veteran also submitted a March 2016 positive nexus statement from a private ENT specialist. The specialist opined that considering the patient's military noise exposure and the fact that he worked in no other industry with significant noise exposure, that it is more likely than not that the Veteran's current hearing loss is related to his military noise exposure. 

The Board notes that while the VA examiner opined that the high frequency hearing loss was possibly related to the aging process, the evidence in the record shows hearing loss for VA purposes going back almost 30 years. Coupled with the Veteran's credible testimony of noise exposure and hearing loss symptoms, the Board finds that the evidence is at least in equipoise and therefore the claim is granted. 

B. Tinnitus 

The Veteran reports that he began having signs of tinnitus in Vietnam but they did not last very long. He reports they usually went away after he stopped flying for a few hours. He also reports he experienced tinnitus at the range qualifications in Vietnam where he was the range officer for the harmonization of the weapons systems on the aircraft. He indicates that he did not want to volunteer information to the flight surgeons at the time because he wanted to continue to be on flight status. He also noticed that the tinnitus began to take longer to go away. 

The Veteran is competent to report tinnitus and therefore element (1) of service connection is met. Additionally, the Veteran was certainly exposed to noise in service so element (2) is met. 

The VA examiner opines that because the Veteran's tinnitus was only reported six years ago, it is too remote to make a connection to in-service noise exposure. However, the Board finds the Veteran's testimony to be very specific and credible as to his experiences with tinnitus during service. Moreover, the Board considered the positive nexus statement submitted in March 2016 by a private ENT specialist that opined that the tinnitus was more likely than not related to in-service noise exposure. 

The Board finds that the evidence is at least in equipoise that there was a nexus between in-service noise exposure and the current tinnitus disability. The Board also finds that the evidence is also at least in equipoise that presumptive service connection for tinnitus as a "chronic disease" is warranted as there is competent and credible lay evidence to establish the existence of tinnitus either during or within a year of service.  As for a continuity of symptomatology between the tinnitus and service, tinnitus was noted during this period of service, and characteristic manifestations of the disease processes were identified. Accordingly, § 3.303(b) is also applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

II. The Duties to Notify and Assist

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a March 2010 letter. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with a VA examination which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his bilateral hearing loss and tinnitus. 

ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 


____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


